DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings were received on 01/27/2020. These drawings are approved.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (Publication Number JP04-019375) in view of Davis (US Patent Application Publication Number 2009/0016899A1).
	Regarding claim 1, as shown in Figs. 1-2 and 5-6, Hosono discloses a method comprising: positioning a gerotor pump 3 in a wellbore comprising: an inner rotor 3 (see Fig. 1) comprising a plurality of teeth 3a, the inner rotor configured to rotate about a first longitudinal gerotor pump axis; and a hollow outer rotor 2 comprising an outer surface (not numbered; however, clearly seen in Figs. 5-6) and an inner surface (not numbered; however, clearly seen in Figs. 5-6) having substantially identical contours, the inner surface configured to engage with the plurality of teeth 2a and to rotate about a second longitudinal gerotor pump axis.  However, Hosono fails to disclose the gerotor pump in a wellbore and using the gerotor pump for pumping wellbore fluid through the wellbore.
	As shown in Figs. 1A-C to 3 and 10A-E and 11A-C, Davis teaches positioning a gerotor pump 26, 150, 151 in a wellbore (see page 2, para. [0036], para. [0041]- para.[0042]) and pumping wellbore fluid through the wellbore using the gerotor pump. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the gerotor pump for pumping wellbore fluid through the wellbore, as taught by Davis in Hosono apparatus, since the use thereof would have improved pumping flow rates of heavy and 
	Regarding claim 2, Hosono teaches the gerotor pump comprises a pump housing 1 within which the inner rotor 3 and the outer rotor 2 are disposed, wherein the outer surface of the outer rotor 2 defines gaps 7 (see abstract – see Fig. 1) between the pump housing 1 and the outer rotor 2, and wherein the method further comprises flowing fluid through the gaps.
	Regarding claim 3, Davis further discloses wherein the fluid comprises wellbore fluid (see page 2, para. [0042] and page 3, para. [0051] to para. [0055]).         
	Regarding claim 4, Davis discloses wherein the fluid comprises cooling fluid (see page 2, para. [0042] and page 3, para. [0051] to para. [0055]).         
	Regarding claim 5, Davis discloses wherein a direction of flow of the cooling fluid in the gaps is either concurrent with or counter-current to a direction of flow of the wellbore fluid through the pump.         
	Regarding claim 6, Davis discloses wherein positioning the gerotor pump 23, 150, 151 in the wellbore comprises positioning the gerotor pump downhole inside the wellbore (see Figs. 1A-C and 11A-C).        
	Regarding claim 7, Davis discloses, wherein positioning the gerotor pump 23, 150, 151 in the wellbore comprises positioning the gerotor pump 23, 150, 151 at a surface of the wellbore.        
	Regarding claim 8, Davis discloses wherein the gerotor pump is a first gerotor pump 150, and wherein the method further comprises positioning a second gerotor pump 151 in series with the first gerotor pump (see Fig. 3).

Prior Art
3.	The IDSs (PTO-1449) filed on May 11, 2021, Sept. 10, 2020 and Jan. 30, 2020 have been considered.  An initialized copy is attached hereto.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746